          Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
10                                AT SEATTLE

11    STATE OF WASHINGTON,                        NO. 2:20-cv-01105

12                            Plaintiff,          DECLARATION OF
                                                  DR. CHELSEA UNRUH
13           v.

14    UNITED STATES DEPARTMENT OF
      HEALTH AND HUMAN SERVICES;
15    ALEX M. AZAR, in his official capacity as
      the Secretary of the United States
16    Department of Health and Human Services,

17                            Defendants.

18

19

20

21

22

23

24

25

26


     DECLARATION OF DR. CHELSEA                        ATTORNEY GENERAL OF WASHINGTON
                                                                 Civil Rights Division
     UNRUH                                                   800 Fifth Avenue, Suite 2000
                                                                 Seattle, WA 98104
                                                                    (206) 464-7744
             Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 2 of 9




                              DECLARATION OF DR. CHELSEA UNRUH

2           I, CHELSEA UNRUH, declare under penalty of perjury under the laws of the United
3    States of America that the foregoing is true and correct:
4            I.     I am over the age of 18, have personal knowledge of the facts and circumstances

5    in this Declaration, and am competent to testify in this matter.
6           2.      I am a licensed physician, and am board certified in Family Medicine practice

 7   with a special interest in transgender healthcare, providing full spectrum primary care at Yelm

8    Family Medicine in Yelm, Washington. In 2019, I opened my private practice, Unruhly

9    Medicine, PLLC, which operates a Transgender Specialty Care Clinic at Rainbow Health

10   Center in Olympia, Washington. A copy of my curriculum vitae is attached as Exhibit A.
11          3.      I received my medical degree from Poman University of Medical Sciences in

12   Poznan, Poland. I interned and completed my residency in Family Medicine at Providence St.
13   Peter Family Medicine in Olympia, Washington in 2017.
14           4.     I understand that the federal Department of Health and Human Services (HHS)
15   has issued a new regulation entitled "Nondiscrimination in Health and Health Education

16   Programs or Activities, Delegation of Authority," 85 Fed. Reg. 37160-248 (the "Final Rule"),

17   which was published in the Federal Register on June 19, 2020. I understand that the Final Rule

18   specifically denies protection from healthcare discrimination on the basis of sexual orientation

19   and gender identity or transgender status. The Revised Rule eliminates the regulatory

20   protections for LGBT people in healthcare that were included in the prior version of the Final
21   Rule from 2016.

22           5.      As a Family Medicine practitioner at Yelm Family Medicine, I provide full

23   spectrum primary health care services to approximately 100 transgender patients. These

24   services include, but are not limited to, HIV treatment and testing, treatment and prevention of

25   sexually transmitted infections, and treatment for gender dysphoria and mental health disorders.
26   My patient population is disproportionately low income and many come to me from across

       DECLARATION OF DR. CHELSEA UNRUH                                  ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                Seattle. WA 98104-3188
                                                                                     (206)464-7744
            Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 3 of 9




     Western Washington to seek services m a safe and culturally competent environment.

 2   Additionally, at my Transgender Specialty Care Clinic in Olympia, I have provided transgender

 3   health services to over 50 patients, including screenings, hormone replacement therapy, surgical
 4   evaluations, referrals, and post-operative care. I am the only medical practitioner in Thurston

 5   County providing transgender services to minors. It is not unusual for my patients to travel two

 6   hours each way to receive these healthcare services.

 7          6.      The majority of my patients face considerable stigma and discrimination on the

 8   basis of their transgender status or gender non-conformity. They have shared with me many

 9   stories ranging from outright refusals of health care to being subjected to disapproval,

IO   disrespect, or hostility from medical providers and staff in hospitals, clinics, doctor's offices,

11   and pharmacies because of their actual or perceived sexual orientation, gender identity,

12   transgender status, and/or gender presentation. As one example, a 70 year old transgender male
13   patient of mine shared the story of his prior primary care physician treating him differently after

14   the physician "discovered" that he was transgender. The previous doctor asked my patient about

15   an old chart entry showing a hysterectomy that the doctor assumed was a "mistake." After

16   learning that the entry was accurate, the doctor's demeanor towards my patient changed, as did

17   his course of treatment. The doctor began prescribing medications, including pain medications,

18   which had not previously been indicated.
19          7.      The same patient also shared the experience of no longer being allowed to donate

20   plasma, after having done so for years, when the clinic learned of his transgender status.
21          8.      Most of my transgender patients share that they are apprehensive or fearful of

22   encountering stigma and discrimination in health care settings because of their past experiences,
23   and consequently have delayed medical visits or postponed recommended screenings or
24   treatment because of such fears, leading to poor health outcomes and higher incidence of

25   adverse health impacts. My patients' concerns have been magnified by the actions of the federal
26   government to roll back the protections against discrimination in the Section 1557 rule.

      DECLARATION OF DR. CHELSEA UNRUH                      2              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
                                                                                800 Fifth Avenue, Suite 2000
                                                                                  Seattle. WA 98104-3188
                                                                                       (206)464-7744
            Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 4 of 9




            9.      In the six years I have been in practice, I have had countless patients share the

 2   experience of enduring overtly homophobic or transphobic remarks from healthcare providers,

 3   as well as being refused care or receiving clearly inadequate and/or inappropriate care because

 4   of their gender identity or transgender status.      One particularly egregious example was a

 5   transgender couple who went to their local pharmacy to pick up their prescribed testosterone

 6   injections. The patient whose appearance more closely "matched" the pharmacist's perception

 7   of maleness was greeted jovially and given extra injection supplies, whereas their spouse, whose

 8   appearance did not present as "male" was treated dismissively and not given the extra supplies.
 9                  Incidents like this occur every day across Washington State, and highlight the

IO   fact that many providers, and the healthcare system at large, entertain explicit and implicit

11   biases against transgender and gender non-conforming people. Nondiscrimination laws and
12   policies are an important protection against this bias. But the Final Rule enables healthcare staff

13   and the system at large to act on these biases, subjecting patients to discrimination and impeding

14   their access to appropriate healthcare.

15           II.    Another example of the impacts of bias within the healthcare system was the

16   experience of a transgender woman who explained to me after receiving a routine physical that

17   it was not only the first time, as an adult transgender patient, that she felt comfortable getting a

18   physical, but it was the most thorough physical she had ever received. Prior healthcare providers

19   had neglected to do a full preventative healthcare examination with the appropriate screenings

20   for sexual health. This is an example of how bias can result in incomplete communication and
21   inadequate healthcare services with potentially dangerous consequences.

22          12.     Confusion and chaos resulting from the Final Rule will further exacerbate

23   existing health and health care disparities affecting the LGBTQ community, particularly the
24   shortage of trans-competent providers. The constantly changing rules, inconsistent federal law,

25   and language around gender affirming care and transgender health all contribute to changing
26   interpretations by insurance companies and State and federal agencies. It is not uncommon for

      DECLARATION OF DR. CHELSEA UNRUH                      3              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
                                                                                800 Fifth Avenue, Suite 2000
                                                                                  Seattle. WA 98104-3188
                                                                                       (206)464-7744
              Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 5 of 9




 I   gender affirming healthcare services to be denied outright, and it often takes two appeals before
 2   insurance carriers will possibly approve the care. The delays are particularly prevalent with
 3   patients who have private insurance through their employer.
 4             13.      Many of my patients have had to wait months for the care they needed. The
 5   emotional toll this takes on transgender patients is significant and often leads to increased levels
 6   of depression, anxiety and post-traumatic stress disorder. The delay in care can be particularly
 7   dangerous for minors. There is ample evidence showing the increased rates of suicide in
 8   transgender youth without access to appropriate and timely care. 1
 9            14.       The administrative toll on providers trying to navigate this inconsistent and
IO   fractured healthcare system creates a further barrier to care in that it discourages providers from
11   including full spectrum transgender services in their practices. This, together with the shortage
12   of trans-competent providers in Washington and inconsistent law has also prevented
13   transgender individuals from receiving care that, for some of them, is life-saving.
14            15.       Barriers to health care result in negative community health outcomes. Effective
15   medical care is based on trust as well as open and honest communication between patients and
16   their providers. Such communication is compromised if patients feel afraid and unwelcome,
17   undermining the provider's ability to properly assess their patient's needs. I have had patients
18   who presented with health conditions I feel confident they would not have experienced if they
19   had not experienced discrimination in previous healthcare encounters.
20            16.       Not only is the Final Rule discriminatory and harmful to my patients and to
21   public health, but the timing could not be worse. In the middle of a global pandemic, we cannot
22   afford additional discrimination in healthcare. Patients need to trust their health care providers.
23   Public health requires that all patients seek medical treatment and testing without hesitation or
24

25   1 Brian C. Thoma Rachel H. Salk, Sophia Choukas-Bradley, Tina R. Goldstein. Michele D. Levine. Michael P. Marshal.
     Suicidality Disparities Between Transgender and Cisgender Adolescents (Pediatrics Nov 2019. 144 (5) e20191 l83; DOI:
26   I0.1542/peds.2019-1183).
                                                                                         ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF DR. CHELSEA UNRUH                                 4                          Civil Rights Division
                                                                                              800 Fifth Avenue, Suite 2000
                                                                                                Seattle. WA 98104-3188
                                                                                                     (206)464-7744
            Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 6 of 9




     delay. By inviting discrimination against LGBTQ patients the Final Rule impedes that goal,
 2   harming both patients and the general public.
 3          I declare under penalty of perjury under the laws of the United States and the State of
 4   Washington that the foregoing is true and accurate.
 5   DATTIMislidayoffoly, 2020,         io   Olympia, W�hiog,o,.         �
 6

 7
                                                       �UH,M.D.
                                                       �
 8

9

10

11

12

13
14

15

16

17

18
19

20
21

22

23
24
25

26

     DECLARATION OF DR. CHELSEA UNRUH                      5          ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
                                                                           800 Fifth Avenue, Suite 2000
                                                                             Seattle. WA 98104-3188
                                                                                  (206)464-7744
Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 7 of 9




              EXHIBIT A
            Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 8 of 9


                                   Chelsea Dawn Unruh, MD
    120 State Ave NE #237, Olympia, WA, 98501 • (503) 327-9993 • chelsea.unruh@gmail.com

PERSONAL
From Portland, Oregon
Citizenship: USA

EDUCATION
Poznań University of Medical Sciences                                                   Poznań, Poland
       Degree: MD, June 2014.
Portland State University                                                              Portland, OR
       Post baccalaureate studies, 2005-2007
Westmont College                                                                       Santa Barbara, CA
       Degree: Bachelor of Arts in English, cum laude, 2003.

POSTGRADUATE TRAINING
Providence Saint Peter Family Medicine                                                 Olympia, WA
Internship and Residency (2014 –2017)

WORK
2016-2017               Providence St Peter Family Medicine, Chief Resident. Olympia, Washington
2017-pres               Family Medicine Physician with OB, Group Private Practice, Yelm Family Medicine,
                        Yelm, Washington
2019-pres               Unruhly Medicine, Owner and Physician, Transgender Specialty Care at Rainbow
                        Health Center, Olympia, Washington

HONORS AND AWARDS
2019 Washington State Medical Society “Grassroots Advocate Award”
2019 Thurston Mason County Health Care Champions “Health Care Pioneer Award”
2017 Outstanding Chief Resident Award
2014 Award for “Active participation in academic life and student activities throughout course of studies”,
                    Poznań
2012 Award for “Outstanding activity in work for the University and students”, Poznań
2011 Award for “Outstanding activity in work for the University and students”, Poznań
2003 Sigma Tau Delta English Honor Society, Westmont College

BOARD CERTIFICATION
2017-Present    ABFM – American Board of Family Medicine
                Board Certification

LICENSES
WA   Washington State Dept. of Health, MD 60675931, Exp 08/08/2021
DEA FU4593984, XU4593984, Exp. 5/31/2023        NPI 1821402298
ACLS 3/2019 – 3/2021                            BLS 3/2019 – 3/2021
ALSO 9/2019 – 9/2022

HOSPITAL COMMITTEES
2016-2017      Blue Team Resident Representative
          Case 2:20-cv-01105-JLR Document 20 Filed 07/16/20 Page 9 of 9
                                                                                          Unruh, Page 2
SPECIAL LOCAL RESPONSIBILITIES
2018-2020        President, Thurston Mason County Medical Society
2019             LGBT Delegate to American Academy of Family Physicians National Conference for
                 Constituency Leaders
2015-pres        Board Member, Thurston Mason County Medical Society
2016-2017        Chief Resident, Providence St Peter Family Medicine

PROFESSIONAL ORGANIZATIONS
AAFP - American Academy of Family Physicians, since 2014
WAFP - Washington Academy of Family Physicians, since 2014
GLMA - Gay and Lesbian Medical Association, since 2014
TMCMS – Thurston Mason County Medical Society, since 2015
AMA - American Medical Association, since 2014
WPATH – World Professional Association for Transgender Health, since 2018

PRESENTATIONS
Presentation, May 4, 2018: “Transgender Health.” Washington Academy of Family Physicians 69th Annual
                         Scientific Assembly, Spokane, WA
Presentation, February 15, 2018: “LGBT Health: Why You Should Care” Thurston Mason County Medical
                         Society Annual Dinner & Meeting, Olympia, WA
Presentation, January 6, 2018: “Transgender Health (Rural Resources).” Washington Academy of Family
                         Physicians Foundations 2018 Student & Resident Retreat, Leavenworth, WA
Panel, November 6, 2017: “LGBT Curriculum Integration: Demonstration Projects.” Learn, Serve, Lead 2017
                         American Association of Medical Colleges Annual Meeting, Boston, MA
Presentation, January 7, 2017: “Human Trafficking.” Washington Academy of Family Physicians Foundations
                         2017 Student & Resident Retreat, Leavenworth, WA

SERVICE
2019-present           Olympia Free Clinic, Transgender Specialty Clinic. Volunteer.
2017                   Primary care mission to Haiti with Friends of Haiti Mission, Grand Boulage, Haiti
2016                   Document Day, supporting gender marker change for transgender patients, Rainbow
                       Health Center, Olympia, WA
2016-present           Volunteer speaker at various organizations for Transgender Cultural Competency,
                       Washington State

TEACHING EXPERIENCE
2014-2018       Frequent CME Presentations for Providence Hospital Groups and Family Medicine
                on following topics:
                LGBTQ Patient Care, Transgender Medicine, Sexual Health, Communicating with
                Persons with Memory Impairment
2012            Gross Anatomy Laboratory Assistant, guided dissections and Physiology student
                teacher. Poznań University of Medical Sciences
2011 – 2012     Peer leader and mentor, Seconds for Firsts, Program creator and volunteer, Poznan
                University of Medical Sciences
2010 –2011      High School Chemistry Teacher, one-on-one unaffiliated, volunteer
                - Prepared general chemistry curriculum for US student entering the Polish
                    International Baccalaureate school system
2008- 2009      Breastfeeding Classes Co-Coordinator, Nursing Mothers Counsel of Oregon
                - Developed curriculum and co-taught free prenatal breastfeeding classes
